Citation Nr: 0200053	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  98-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in which, entitlement to service 
connection for vertigo was denied.

A personal hearing was held at the St. Petersburg RO before 
the undersigned Member of the Board in September 2001.


REMAND

The undersigned Member finds a medical examination and 
opinion is warranted in the case.  The case specifically 
satisfies all requirements to receive a medical examination 
necessary to adjudicate his claim.  A VA physician diagnosed 
the veteran in 1996 as having vertigo.  The record reflects 
that he suffered multiple shrapnel wounds from a mortar blast 
that threw him from a foxhole during active military service.  
He has testified that he has recurring symptoms of vertigo.  
His testimony that he has suffered from vertigo since the 
mortar blast is sufficient to satisfy the requirement that 
there be competent evidence associating the disability with 
the inservice event. See 66 Fed. Reg. 45620-32 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159). 


Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled a VA 
examination by an appropriate specialist 
to determine if it is as least as likely 
than not that the veteran has vertigo and 
if it is related to the mortar blast that 
occurred during active military service.  
The claims folder should be made 
available to the examiner for review. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





